Name: Commission Regulation (EEC) No 1388/90 of 23 May 1990 fixing the intervention threshold for cauliflowers, peaches, nectarines, lemons, tomatoes and apples, for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 5 . 90 Official Journal of the European Communities No L 133/39 COMMISSION REGULATION (EEC) No 1388/90 of 23 May 1990 fixing the intervention threshold for cauliflowers , peaches , nectarines, lemons, tomatoes and apples, for the 1990/91 marketing year should therefore be fixed for that product and that mar ­ keting year for the Community with the exception of Portugal and one for Portugal for the period 1 July to 31 December 1990 and secondly a threshold should be fixed for the Community for the period 1 January to 30 June 1991 ; Whiereas the period of 12 consecutive months on the basis of which the overrun in the intervention thresholds for cauliflowers and lemons is assessed pursuant to Article 16b ( 1 ) of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (2), as last amended by Regulation (EEC) No 1 193/90 (3), must be determined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1197/90 of 7 May 1990 laying down specific measures for the application of certain intervention thresholds in the fruit and vegetables sector for the 1990/91 marketing year ('), and in particular Article 4 thereof,: Whereas the detailed rules for fixing the intervention threshold for cauliflowers, peaches, nectarines, lemons, tomatoes and apples for the 1990/91 marketing year were laid down in Articles 1 and 2 of Regulation (EEC) No 1197/90 ; Whereas the 1990/91 marketing year for cauliflowers runs from 1 May 1990 to 30 April 1991 ; whereas first a threshold should be fixed for that product and that marketing year for the Community with the exception of Portugal and one for Portugal for the period 1 May to 31 December 1 990 and secondly a threshold should be fixed for the Community for the period 1 January to 30 April 1991 ; Whereas the 1990/91 marketing year for peaches and nectarines runs from 1 May to 31 October 1990 ; whereas a threshold should be fixed for those products and that marketing year for the Community with the exception of Portugal and one for Portugal ; Whereas the 1990/91 marketing year for lemons runs from 1 June 1990 to 31 May 1991 ; whereas first a threshold should therefore be fixed for that product and that marketing year for the Community with the excep ­ tion of Portugal and one for Portugal for the period 1 June to 31 December 1990 and secondly a threshold should be fixed for the Community for the period 1 January to 31 May 1991 ; Whereas the 1990/91 marketing year for tomatoes runs from 1 January to 31 December 1 990 ; whereas a threshold should be fixed for that product and that marketing year for the Community with the exception of Portugal and one for Portugal ; Whereas the 1990/91 marketing year for apples runs from 1 July 1990 to 30 June 1991 ; whereas first a threshold Article 1 The intervention threshold for cauliflowers, peaches, nectarines, lemons, tomatoes and apples for the 1 990/91 marketing year is laid down in the Annex. Article 2 1 . The overrun in the intervention threshold for cauli ­ flowers laid down in Article 1 shall be assessed on the basis of the quantities bought in between 1 February 1990 and 31 January 1991 . 2 . The overrun in the intervention threshold for lemons laid down in Article 1 shall be assessed on the basis of the quantities bought in between 1 March 1990 and 28 February 1991 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 119, 11 . 5 . 1990, p. 57 . (2) OJ No L 118 , 20 . 5 . 1972 , p. 1 . (3) OJ No L 119 , 11 . 5 . 1990 , p. 43 . No L 133/40 Official Journal of the European Communities 24. 5. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX Intervention threshold lor cauliflowers, peaches, nectarines, lemons, tomatoes and apples for the 1990/91 marketing year (tonnes) Products/period Community with the exception of Portugal Portugal Community Cauliflowers :  1 May to 31 December 1990  1 January to 30 April 1991 35 700 400 21 200 Total 57 300 Peaches 332 800 4 100 336 900 Nectarines 52 800 1 100 53 900 Lemons :  1 June to 31 December 1990  1 January to 31 May 1991 166 900 1 000 222 500 Total 390 400 Tomatoes 574 500 24 800 599 300 Apples :  1 July to 31 December 1990  1 January to 30 June 1991 182 800 1 900 133 800 Total 318 500